NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 6, 2015 *
                              Decided November 9, 2015

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           JOEL M. FLAUM, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 15-1549

DAJUAN KEY,                                     Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Central District of Illinois.

      v.                                        No. 14-2286

CHAD KOLITWENZEW, et al.,                       Sue E. Myerscough,
    Defendants-Appellees.                       Judge.

                                       ORDER

       DaJuan Key, a pretrial detainee, brought a deliberate-indifference claim against
administrators and security and medical staff at Jerome Combs Detention Center in
Kankakee, Illinois, for withholding treatment of his diagnosed mental-health disorders
and failing to protect him from self-destructive behavior caused by the lack of treatment.
The district court determined that Key’s complaint failed to state a claim. See 28 U.S.C.
§ 1915A. Because Key stated claims against a physician’s assistant at the facility and



      * The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that oral argument is unnecessary. See FED. R. APP. P. 34(a)(2)(C).
No. 15-1549                                                                          Page 2

corrections officers, we vacate the judgment of dismissal regarding those claims, but we
affirm the judgment of dismissal of the claim against the remaining defendants.

       According to Key’s complaint, the allegations of which we accept as true, a
physician’s assistant abruptly discontinued his prescriptions for psychotropic
medication without evaluating him, and this was done despite his diagnosed conditions
of schizoaffective disorder, bipolar disorder, and post-traumatic stress disorder. After
three weeks of requesting to be seen by health services, Key met with the physician’s
assistant and a psychological social worker—on October 31, 2014—which, as we will see,
is a key date in this case. At the meeting, he reported thoughts of self-mutilation and
suicide and implored the physician’s assistant to represcribe his medication. The
physician’s assistant denied Key’s request. Key asked if he could see a psychiatrist but
again was rebuffed. Key then told the physician’s assistant that he was going to cut
himself “because he couldn’t get the self-harm thoughts out of his head.”

       Over the following week, Key cut himself on at least four occasions, using small
pieces of metal, a sprinkler head, and his fingernails. Though corrections officers
intervened each time and placed him in a restraint chair, Key alleged that the corrections
officers ignored his oral warnings about his impulses to self-harm and rejected his
requests for preemptive, preventive measures. The officers also placed him on suicide
watch after the first and third incidents. (The second incident occurred during his first
stint on suicide watch.) These measures—use of a restraint chair and suicide
watch—were used, he said, only after he had already injured himself, and inexplicably
he was taken off suicide watch without an assessment of ongoing risk.

       In addition to damages and a declaratory judgment stating that the defendants’
actions had violated his Fourteenth Amendment rights, Key sought a preliminary
injunction ordering his medication represcribed and an examination by a psychiatrist.
He also requested additional physical and mental-health attention for other detainees
placed in restraint chairs or housed in administrative segregation.

        The district judge screened the complaint, see 28 U.S.C. § 1915A, and dismissed it
for failure to state a claim. Key failed to state a deliberate-indifference claim, the court
explained, because he alleged nothing more than a difference of opinion about the
proper course of treatment and, further, he did not allege that the physician’s assistant
could have been aware of the risk that he would cut himself before his examination on
October 31, 2014. The judge also dismissed this claim with regard to the other
defendants, noting that Key admitted receiving medical care each time he cut himself
No. 15-1549                                                                          Page 3

and that he did not allege any actions by the psychological social worker other than
appearing at the October examination.

       Regarding the failure-to-protect claim, the judge concluded that, based on Key’s
allegations, the corrections officers responded sufficiently each time they caught Key
cutting himself: they stopped the behavior, treated his injuries, and had him restrained
and monitored. As for the administration, the judge concluded that the acknowledged
presence of a physician’s assistant and a psychological social worker belied Key’s
allegation that the administrators failed to employ “licensed mental health staff.” The
judge also considered Key’s request for a preliminary injunction, but denied it,
concluding that his allegations did not demonstrate a reasonable likelihood of success on
the merits.

       On appeal Key first challenges the district judge’s characterization of his
allegations regarding the physician’s assistant as a “mere disagreement” over the
treatment offered to him. He reiterates that he received no treatment at all: his repeated
requests and grievances identifying self-harming thoughts were ignored, and his verbal
warnings to staff were disregarded.

        The district judge misconstrued Key’s claim. While a disagreement with a
doctor’s medical judgment will not establish deliberate indifference, Estelle v. Gamble, 429
U.S. 97, 104 (1976), deliberate indifference cannot be precluded if an inmate alleges that
his medical treatment was based on a failure to treat, see Rodriguez v. Plymouth Ambulance
Serv., 577 F.3d 816, 832 (7th Cir. 2009). Key alleged that the physician’s assistant didn’t
treat his disorders at all and that his complaints about his condition were otherwise
ignored. This was sufficient to state a claim.

        Key next takes issue with the district judge’s determination that he did “not
allege[] any facts that show [that the physician’s assistant] could have been aware of the
risk of Plaintiff cutting himself prior to the examination on October 31, 2014.” His
complaint, Key maintains, alleged that the physician’s assistant ignored him, despite
being fully informed about his risk of self-mutilation either before October 31 or at the
examination that day when he personally told the assistant as much.

        We conclude that the district court was too hasty in dismissing the claim against
the physician’s assistant, especially given its duty to construe Key’s pro se complaint
liberally, see Erickson v. Pardus, 551 U.S. 89, 90 (2007). Prison doctors may exhibit
deliberate indifference to a known condition through inaction, Gayton v. McCoy, 593 F.3d
610, 623–24 (7th Cir. 2010); Rodriguez, 577 F.3d at 830, or by delaying necessary treatment
No. 15-1549                                                                              Page 4

and thus aggravating the injury or needlessly prolonging an inmate’s pain, Gomez v.
Randle, 680 F.3d 859, 865 (7th Cir. 2012); Smith v. Knox Cnty. Jail, 666 F.3d 1037, 1039–40
(7th Cir. 2012); McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010). Key set forth a
plausible account of facts showing that the physician’s assistant demonstrated deliberate
indifference through inaction. The assistant cut off medication, despite being aware of
Key’s condition: the condition had been previously diagnosed, Key had been receiving
medication to treat it, and Key told him at his appointment on October 31 about the
self-mutilating impulses he experienced when he was off the medication.

       Regarding his failure-to-protect claim against the corrections officers (defendants
Brown, Lesage, Voss, Aramovich, Emery, Jurgens, Mayo, O’Neil, and Coash), Key
challenges the court’s conclusion that they responded sufficiently when they “notified
supervisors of Plaintiff’s ongoing situation, provided prompt first aid, removed
potentially harmful items from Plaintiff’s cell, secured Plaintiff in a restraint chair, and
placed Plaintiff on suicide watch, when appropriate.” Key argues that the judge’s
characterization of the defendants’ response overlooks their failure to take necessary
preventive measures before he harmed himself.

        To state a failure-to-protect claim, Key must allege that corrections officers knew
that he faced a substantial risk of serious harm and deliberately disregarded the risk.
See Estate of Miller, ex rel. Bertram v. Tobiasz, 680 F.3d 984, 989 (7th Cir. 2012). This he has
done: he alleged that immediately before each incident of self-mutilation, he informed
the officers of a substantial risk of serious harm, yet they disregarded his warnings and
requests to be restrained. In one incident, for instance, Key alleged that officers
permitted him to cut himself until he managed to have his mother call the facility and
demand he be restrained. And in another Key says that an officer saw him cutting
himself but only insulted him and walked away. This claim too must be remanded for
further consideration.

       Though we recognize that a more complete examination of the facts may show
that the corrections officers and the physician’s assistant responded adequately based on
their knowledge of Key’s condition and the risk of harm, those are facts to be developed
during discovery. See McGowan, 612 F.3d at 641. At this stage Key has stated claims of
deliberate indifference, and his allegations put the defendants on notice that they are
accused of disregarding a known risk of serious harm.

       Finally Key does not develop any challenge to the district court’s dismissal of the
claims against the administrators or the psychological social worker. Also, the request
No. 15-1549                                                                       Page 5

for injunctive relief is moot because Key is no longer detained at Jerome Combs
Detention Center.

       We AFFIRM the dismissal of Key’s claims against the psychological social worker
Amy Jane Doe and the administrators: Chief of Corrections Chad Kolitwenzew,
Assistant Chief of Corrections Robert Schultz, and Sheriff Timothy Bukowski. With
regard to the remaining defendants, we VACATE the judgment of the district court and
REMAND for further proceedings.